Citation Nr: 0420044	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  99-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board initially reviewed this 
matter in September 2000, remanding the claim for additional 
evidentiary development.   Review of the record indicates 
that the directives of the Remand have been accomplished and 
the matter is ready for appellate review.  Stegall v. West, 
11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  The veteran's bilateral hammertoes pre-existed service.  

3.  The evidence of record clearly and unmistakably 
demonstrates the veteran's bilateral hammertoes incurred no 
increase in disability in service.


CONCLUSION OF LAW

Bilateral hammertoes were not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107(b), 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) mandates 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit, but does not require VA to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Following a detailed review of 
the claims folder, the Board finds that the RO has fulfilled 
or surpassed the requirements of the VCAA in this matter.  

In this decision the Board grants entitlement to service 
connection for bilateral hammertoes, a determination that 
constitutes a complete grant of the benefit sought on appeal.  
As such, the Board finds that no further action is required 
to comply with the VCAA and the implementing regulations.

Service connection may be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2003).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect a Report of Medical 
Examination prepared in January 1970 following the veteran's 
induction/enlistment physical examination.  The report 
discloses a defect of hammer 5th bilateral toes on the 
clinical evaluation.  The veteran denied a medical history of 
foot trouble.  The veteran complained of worsening hammertoes 
in September 1971.  An orthopedics consultation indicated the 
hammertoes had been symptomatic since his entry into service.  
On examination he had significant contracture subluxations of 
the 5th metatarsal phalangeal joints with atrophic tender 
skin over lateral proximal interphalangeal joint.  The 
impression was bilateral fifth claw toes.  The examiner 
recommended surgical correction, but the veteran refused; he 
was sent back to duty.  He complained again approximately 10 
days later and running a PFT (possibly physical fitness 
training) test was questioned in light of the veteran's 
hammertoe condition.  He was placed on light duty for one 
week.  Approximately 10 days later, he complained that 
something was wrong with his feet, specifically, hammertoes.  
The veteran again refused surgery.  A medical board was 
planned and assembled in November 1971.  

The Medical Board's primary diagnosis was bilateral 
hammertoes, existed prior to entry, not aggravated by 
service.  The report indicated that prior to the veteran's 
enlistment, he wore sandals or dress boots to relieve his 
symptoms.  He first started to complain about his feet while 
he was in boot camp and was required to wear boots.  Since he 
finished basic training, the veteran avoided physical fitness 
training.  The veteran stated he could not wear dress shoes 
due to pain and the boots bothered him also, but not as badly 
as the dress boots.  The Board recommended discharge 
considering the likelihood the veteran's condition would only 
worsen and he had refused surgical correction.  The veteran 
was found unfit for duty and was discharged for physical 
disability.  

Post-service medical records show treatment for foot 
complaints at a private medical facility between March 1995 
and March 1998.  Records show the veteran complained of pain 
in various areas at various times, including sub metatarsal 
heads bilaterally; 2, 3, 4 interspace bilaterally; medial 
arch pain; heel pain; and painful lateral sides of feet and 
5th toes of years duration.  In November 1995 the veteran 
reported his forefoot pain bilateral had been there for years 
without much of increase in intensity.  During the period 
from March 1995 and March 1998 various diagnostic assessments 
were made, including neuroma bilaterally 2 & 4; 2-4 were 
reducible bilaterally, the right 5th was non-reducible, and 
the left 5th was semi reducible; pain secondary to Cobra pad; 
pes cavus; severe pes planus with digital deformity; 
metatarsalgia secondary to contracted digits; plantar 
fasciitis; medial arch pain bilateral; forefoot valgus; 
severe pes planus with associated muscle weakness and digital 
deformity; metatarsalgia bilateral especially right 5th 
metatarsal head due to severely contracted digits; bilateral 
forefoot pain; bilateral medial arch pain; plantar flexed 3rd 
metatarsal; hammertoe 5th bilateral; heel spur syndrome.

Various self-help and prescribed treatments are also shown 
from March 1995 to March 1998, such as plastizole inlay 
accommodative pads, removable apparatus pads, removable felt 
medial arch support right foot; orthotics with spenco top 
cover; heel lifts

The veteran underwent a VA fee basis physical examination in 
May 1999.  Regarding his feet, the veteran reported a history 
of a hammertoe that has never been corrected.  He stated he 
had problems standing for prolonged periods of time.  X-rays 
of the left and right feet were interpreted to show no 
abnormalities.  On physical examination, a hammertoe was 
noted on the left foot, which was the only pertinent 
diagnosis.  The examiner noted the veteran was able to 
ambulate without an assistive device.

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in December 2001.  The examiner 
noted he thoroughly reviewed the veteran's claims file and 
medical records.  The veteran's chief complaints were pain, 
stiffness, redness, fatigability, and lack of endurance.  He 
stated his feet are so painful that it affects his ability to 
walk and his ability to work.  He disclosed a family history 
of hammertoes on the fifth digit.  Review of the records 
demonstrated multiple types of treatment, including 
orthotics.  Physical examination revealed painful fifth 
metatarsal bilaterally of the feet contracture.  There were 
no callosities.  X-rays were taken of the feet.  The 
diagnostic impression was moderate hammertoe deformity of the 
fifth toe right foot and mild pes planus.  The examiner 
opined that the veteran's complaint of hammertoe deformity is 
in no way aggravated by his military service.  In reaching 
this conclusion, he considered the induction physical 
examination, the initial complaint of foot pain in service in 
September 1971, the veteran's medical board hearing and 
discharge in November 1971, and the lapse of treatment for 
close to 25 years following separation from service.  

VA outpatient records dated from August 1998 to October 2002 
show treatment at various outpatient facilities.  Initial 
treatment for foot pain began in November 1999.  On 
examination there was pain with plantar flexion of the first 
metatarsal phalangeal joint of the left and right foot along 
with extensor tendon and extensor substitution and decreased 
push off of hallux during the gait examination.  Notes in 
April and May 2000 note the veteran has diabetic peripheral 
neuropathy, which manifested with symptoms of burning and 
tingling.  The veteran complained of pain under the ball of 
his fifth toe, right greater than left in September.  Plantar 
fasciitis was noted in March 2001 and August 2001.  


II.  Analysis

A veteran who served for at least six months during a period 
of war or during peacetime on or after January 1, 1947, is 
presumed to have been in sound condition when examined, 
accepted, and enrolled in service, except for defects noted 
at the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment, and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

VAOGCPREC 3-2003 (July 16, 2003) holds to rebut the 
presumption of a sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that (1) 
the disease or injury existed prior to service and that (2) 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of the rebuttal standard attaches.  

Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the presumption of soundness and 
aggravation.  Wagner v. Principi, __ F.3d __, No. 02-7347 
(Fed. Cir. June 1, 2004).  In Wagner, service medical records 
showed the appellant had injured his right knee before 
entering service and also sustained an injury to the right 
knee during service in Vietnam.  The Court of Appeals for 
Veterans Claims found that under 38 C.F.R. § 3.304(b), the 
implementing regulation for 38 U.S.C.A. § 1111, the 
presumption of soundness can be rebutted only by evidence 
that an injury or disease existed prior to service.  The 
Federal Circuit found this standard to be incorrect.  Without 
deciding the merits, the Federal Circuit held that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires the government show by 
clear and unmistakable evidence both (1) the veteran's 
disability existed prior to service and (2) that the pre-
existing disability was not aggravated during service.

Clearly, the evidence of record demonstrates that the 
veteran's bilateral hammertoes pre-existed service, but that 
does not resolve the question whether a presumption of 
soundness applies.  The pivotal question on appeal is whether 
the veteran's bilateral hammertoes underwent an increase in 
disability in service.  The veteran need not present evidence 
that an increase in disability occurred; rather, VA must 
rebut the presumption of soundness by showing by clear and 
unmistakable evidence that there was no increase of 
disability in service.  VAOGCPREC 3-2003; see also Wagner v. 
Principi, supra. 

Competent medical evidence shows that the veteran had 
bilateral hammertoes prior to enlisting in the military, as 
demonstrated during the induction physical examination.  The 
veteran does not dispute this, although at that time of 
induction he denied any pre-service medical history of "foot 
trouble" and he denies it now.  The report of the Medical 
Board, however, intimates a contradiction with the veteran's 
version of pre-service events.  According to the report, the 
veteran apparently disclosed that he wore sandals and dress 
boots to relieve symptoms before he came into the service.  
The clear inference from this statement is the hammertoes 
were also symptomatic prior to service.  Thus, the issue of 
disability is not simply asymptomatic vs. symptomatic.  In 
any case, the Court of Appeals for Veterans Claims has held 
that" Temporary or intermittent flare-ups during service of 
a pre-existing disease or injury are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Verdon v. Brown, 8 Vet. App. 529, 537 (1996).   

The question of whether there was an actual increase in the 
bilateral hammertoe disability is a question relating to 
diagnosis and etiology.  Such questions require competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Medical opinions regarding the question of 
increased disability in service are found only in two 
reports: the report of the veteran's Medical Board and the 
December 2001 VA examiner's report.  Both these reports 
conclude there was no increase in the veteran's bilateral 
hammertoe disability during service.  The Medical Board's 
report need not provide a dissertation as to the reasons for 
its conclusion to have probative value.  It is clear from the 
report that the veteran's medical history had been thoroughly 
reviewed, as well as the entirety of his service medical 
records to that point.  The contemporaneous nature of the 
report also bolsters its credibility and probative value.  

The Board finds the VA examination report is also probative 
and credible.   The VA examiner points to specific events in 
the veteran's service medical records and the veteran's 
apparent 25-year lapse in complaints and treatment for 
bilateral hammertoes as rationale for his conclusion.  
Consequently, the Board finds the examination report to be 
thorough and quite persuasive.  The Board's own review of the 
evidence appears to show a lapse in continuity of complaints 
and treatment for hammertoes after service for approximately 
24 years, the principal thrust of the VA examiner's analysis.  
While the veteran indicates in 1995 his feet bothered him for 
years, he does not indicate the onset was in service. Had he 
made that assertion, it would not constitute competent 
evidence without further substantiation by a medical expert.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Finally, the Board must point out 
that it is not free to substitute its own judgment for that 
of a medical expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  In this case, the medical evidence is 
clear that there was no increase in disability.

Having determined that the bilateral hammertoes incurred no 
increase in disability, the Board need not address the 
presumption of aggravation.  38 C.F.R. § 3.306 (2003); 
VAOPGPREC 3-2003.

Consequently, the Board finds that the evidence in this case 
clearly and unmistakably shows (1) the veteran's bilateral 
hammertoes pre-existed service, and (2) there was no increase 
in disability of the veteran's pre-existing bilateral 
hammertoes.  VAOPGPREC 3-2003; see also Wagner v. Principi, 
supra.  Because the evidence is overwhelmingly against the 
claim, reasonable doubt is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral hammertoes is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



